Kellogg, P. J.:
During the pendency of this action the village of Saratoga Springs has become a city. The case is governed by the village charter which, as amended by section 33 of chapter 506 of the Laws of 1902, permits the sewer, water and street commissioners, upon the petition of a majority of the owners of real estate, or without a petition, to extend the water or sewer system, or both, through any street or portion of a street and assess the cost thereof as provided in the act, and contains within itself a complete system therefor. The provisions of that statute were substantially observed in extending the sewer and levying the assessment upon the plaintiff’s property.
It is urged, however, that section 264 of the Village Law, being chapter 64 of the Consolidated Laws, which requires a notice to be given to each property owner of the time and place of hearing before the extension of the proposed sewer is decided upon, has not been complied with, and that the assessment is, therefore, void. That section of the Village Law as contained in the Consolidated Laws was a re-enactment of section 264 of the former Village Law (Laws of 1897, chap. 414), and by virtue of chapter 596 of the Laws of 1909, prescribing the rules for the construction of the Consolidated Laws, it is to be deemed to have been enacted, not on the date when the Consolidated Laws were passed, but on the date when the original statute was passed, which would carry it back to the Laws of 1897, or any earlier date at which such enactment may be first found. The provision, therefore, is not subsequent to but is anterior to the village charter, and the charter provision prescribes the procedure to be followed.
*284We have considered the other questions raised and approve of the manner in which they were treated in the opinion of Mr. Justice Whitmyer at Special Term.* The judgment should, therefore, be affirmed, with costs.
Judgment unanimously affirmed, with costs.

For opinion of Mr. Justice Whitmybr, see 171 App. Div. 977.— [Rep,